                                                            ~~~-~~;YT                                       11
UNITED STATES DISTRICT COURT                            1   ELF c : RO, IC..\ LL Y Fl LED
SOUTHERN DISTRICT OF NEW YORK                           1
                                                            [)Ul ;.; :_ _ _ _ _, - - - r - -
                                          - - - -x
UA LOCAL 13 & EMPLOYERS GROUP                               DA TF Fil ED:_.1-//i...._:'J-....;..i_/_J-_O_
INSURANCE FUND, Individually and on
Behalf of All Others Similarly
Situated,

                             Plaintiff,                     19 Civ. 10161                (LLS)

                - against -
                                                        ORDER OF APPOINTMENT
SEALED AIR CORPORATION, JEROME A.
PERIE=RE, EDWARD L. DOHENY II,
CAROL PL LOWE and WILLIAM G.
STIEHL,
                    Defendants.
                  - - - - - - - - - - - - -x
     Having considered the unopposed motion for appointment as

lead plaintiff and approval of selection of counsel, and the

supporting declaration and memorandum of law, the motion of UA

Local 13 Pension Fund          &   Employers Group Insurance Fund and

Plumbers    &    Steamfitters Local 267 Pension Fund (the "Pension

Funds")    (Dkt. No.    9)    is granted; and the Pension Funds are

appointed joint lead plaintiff, and Robbins Geller Rudman & Dowd

LLP is appointed lead counsel.



     So ordered.

Dated:    January 21, 2020
          New York, New York




                                                     LOUIS L. STANTON
                                                          U.S.D.J.


                                           -1-
